OPINION
By THE COURT.
Submitted on motion of the defendants-appellees seeking an order dismissing the appeal on law and fact for the reason that this Court has no jurisdiction to entertain such an appeal. The record reveals that the action was brought for the determination of heirship under §10509-95 et seq, GC. This is a statutory proceeding in which any relief granted would be in accordance with legal principles and not equitable. It is therefore not a chancery case. The motion will be sustained but the case will be retained for determination on questions of law only as provided by §11564 GC. The appellant will be granted leave to perfect said appeal in accordance with Rule VII of this Court.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.